Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in an interview with Mr. Alex Nie on April 19, 2021.

3.	The application has been amended as follows: 
	In claim 1, step B, line 1 after “detecting fluorescence signals”, --generated by the fluorescein labels-- has been inserted.
	In claim 1, step B, line 2 after “karyotes by”, --high-throughput imaging so as to determine energy metabolism-- has been inserted.
	In claim 1, step C, line 2 after “which are”, --the-- has been inserted.
	In claim 1, step C, line 3 after “signals of both of the metabolic markers stronger than corresponding”, --positive-- has been inserted; and then after “cut-off values”, --of 2-NBDG and resazurin-- has been inserted.



Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest detecting and typing tumor cells with high metabolic activity using a cocktail combination of two fluorescein-labeled metabolic markers and a fluorescein-labeled CD45 human leukocyte antigen marker: specifically, 1) 2-NBDG (glucose analog: 2-(N-(7-nitrobenz-2-oxa-1,3-diazol-4-yl)amino)-2- deoxyglucose), 2) resazurin (phenoxazine dye, redox marker), and 3) fluorescein- conjugated anti-CD45; wherein fluorescence signals generated by the cocktail combination on the tumor cells distinguishes the tumor cells with high metabolic activity from other cells in the sample, the tumor cells with high metabolic activity being phenotypically identified by stronger fluorescence signals of both the 2-NBDG and resazurin metabolic markers than corresponding predetermined positive cut-off values for 2-NBDG and resazurin and absent or lacking fluorescence signal from the anti-CD45 antibody, and captured using high throughput imaging configured to determine energy metabolism.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



April 19, 2021